Opinión disidente emitida por el
Juez Asociado Señor Corrada Del Río.
En el presente caso la parte peticionaria, Autoridad de Edificios Públicos, acude ante nos mediante un recurso de certiorari para solicitar que revisemos la sentencia emitida por el Tribunal de Circuito de Apelaciones el 31 de agosto de 1995, notificada el 12 de septiembre de 1995. Mediante dicha sentencia se revocó una sentencia del Tribunal de Primera Instancia y se reinstaló un laudo de arbitraje emi-tido el 10 de febrero de 1995. En dicho laudo se determinó que el despido del Sr. Carlos M. Vélez Ramírez por la Au-toridad de Edificios Públicos había estado justificado, pero *625se le había violado el debido proceso de ley al no habérsele notificado los cargos en su contra ni habérsele celebrado una vista previa al despido.
Por entender que medió la notificación y la vista previa al despido requeridas por el debido proceso de ley, disentimos.
M
El Sr. Carlos M. Vélez Ramírez se desempeñaba en una plaza de carácter permanente como Trabajador de Conser-vación I de la Autoridad de Edificios Públicos (en adelante la Autoridad) en el Centro de Gobierno de San Germán y era miembro de la Unión de Empleados de la Autoridad de Edificios Públicos (en adelante la Unión).
El 26 de abril de 1990 el señor Vélez Ramírez se vio implicado en un incidente con su supervisor, el señor Vargas Castro, durante el cual éste le llamó la atención por desayunar en horas laborables. El señor Vélez Ramírez le contestó al supervisor de forma irrespetuosa y desafiante, lo que causó su suspensión de empleo y sueldo por cinco (5) días laborables, específicamente del 7 al 13 de julio de 1990.(1) En la carta mediante la cual se le notificó de su suspensión, se le apercibió que “de incurrir en el futuro en una de estas faltas, u otra similar, nos veremos obligados a despedirlo. Le exhortamos, por lo tanto, a que modifique su conducta para que no tengamos que llegar a tal extremo”.(2) Carta de 3 de julio de 1990, pág. 2.
*626El 5 de julio de 1990, previo al comienzo de la sanción impuesta, el señor Vélez Ramírez se dirigió al supervisor de la Autoridad, señor Rosa Núñez; le preguntó las razones por las cuales los otros supervisores no pasaban por su área, y le dijo que “ ‘[mjejor es que no vengan mucho por-que uno de ellos puede perder la vida fácilmente” .(3)
El 16 de julio de 1990, al regresar el señor Vélez Ramí-rez al trabajo luego de la suspensión, el señor Rosa Núñez le entregó un documento relacionado con las horas extras trabajadas. Al recibirlo, el empleado preguntó si el docu-mento era otra suspensión y expresó que la suspensión anterior no le quitaba ni una hora de sueño y que conseguiría un abogado para así vengarse. Añadió que
"... si no gano el caso como quiera gano porque entonces sí me voy a los puños con uno de los tres [supervisores], y que se cuiden cuando vengan por ahí, porque parece que Granell le ha metido en la cabeza a los supervisores que yo soy un hijo de puta, pero lo que te aconsejo a ti como Supervisor nuevo es que no te dejes llevar de esos comentarios y veas como yo trabajo y podrás ver la realidad. Parece que a esos embusteros sus ma-*627dres le lavaban la cara con meao y no con agua, pero que se cuiden que me las voy a cobrar.”(4)
El señor Rosa Núñez reportó ambos incidentes y el Sr. Cecilio Ortiz García, Técnico de Personal de la Autoridad, recibió la encomienda de realizar una investigación de éstos. El 13 de agosto de 1990 el señor Ortiz García se reunió con el señor Vélez Ramírez en compañía de un de-legado de la Unión. Desconocemos el modo en que el señor Vélez Ramírez fue notificado sobre dicha reunión, pues no surge de los autos. Sí podemos inferir, dado el hecho de que éste asistió a la reunión y lo hizo acompañado de un repre-sentante de la Unión, que se le informó de la celebración de la vista y, al menos de forma general, de su naturaleza y propósitos, al igual que de los cargos. Al preguntarle sobre su posición en cuanto a los cargos en su contra, el señor Vélez Ramírez negó los incidentes y señaló: “ Va esto es una persecución lo que tienen conmigo; cosas como éstas son las que hacen que salgan en los periódicos noticias como: Empleado Mata Supervisor.” ’(5)
En su informe de investigación sometido el 21 de agosto de 1990, el señor Ortiz García no recomendó la destitución del empleado toda vez que entendió que se trataba de co-mentarios hechos a segundas personas en momentos de tensión y porque desconocía que el empleado ya había in-currido en una conducta similar. El 12 de septiembre de 1990 la Autoridad destituyó de empleo y sueldo al señor Vélez Ramírez.
Inconforme con la decisión tomada por la Autoridad, la Unión impugnó el despido. Ambas partes convinieron so-meter a arbitraje ante el Negociado de Conciliación y Arbi-traje del Departamento del Trabajo y Recursos Humanos la controversia sobre si el despido del empleado había es-*628tado justificado, conforme lo dispone el convenio colectivo entre las partes. (6)
El árbitro emitió un laudo el 10 de febrero de 1995 y resolvió que el despido había estado justificado por los in-cidentes antes mencionados, los cuales quedaron estableci-dos mediante la prueba. Sin embargo, determinó que la Autoridad había privado de su propiedad al obrero(7) sin seguir el debido procedimiento de ley al despedirlo, sin con-cederle una vista previa y sin notificarle previamente de los cargos imputados, conforme a lo resuelto en Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990).(8) Asimismo, con-cluyó el árbitro que no se había demostrado que para la fecha del despido estuviesen presentes las circunstancias de emergencia mencionadas en Torres Solano v. P.R.T.C., supra, que justificasen la destitución sumaria del em-pleado sin celebrar una vista previa. Ordenó a la Autoridad pagarle al empleado los salarios dejados de percibir desde la fecha del despido, 12 de septiembre de 1990, hasta el 10 de febrero de 1995, fecha de la emisión del laudo.
Mediante un recurso de revisión, la Autoridad acudió ante el Tribunal de Primera Instancia, el cual dictó una sentencia en la que modificó el laudo recurrido el 17 de mayo de 1995. Eliminó la concesión de salarios desde la *629fecha de la destitución hasta la emisión del laudo. Deter-minó que la carta cursada al empleado el 3 de julio de 1990 le había informado adecuadamente sobre los aspectos de su conducta que conllevarían su destitución y que la inves-tigación llevada a cabo por el técnico de personal de la Autoridad le había concedido al empleado la oportunidad de expresarse personalmente y de explicar las razones de su conducta. Concluyó el Tribunal de Primera Instancia que tal proceder cumplió con las garantías mínimas que exige el debido proceso de ley en cuanto a la vista informal previa al despido de un empleado público y al requisito de notificación de los procedimientos seguidos en su contra. Señaló que, en la alternativa, la reiterada actitud amena-zante del empleado configuraba una circunstancia de emergencia que justificaba la destitución sumaria de em-pleo y sueldo del señor Vélez Ramírez.
Inconforme con el dictamen, la Unión acudió ante el Tribunal de Circuito de Apelaciones mediante un recurso de certiorari. Previo al trámite de mostración de causa, dicho foro dictó una sentencia en la que revocó la sentencia re-currida y reinstaló el laudo en todos sus extremos. Deter-minó el tribunal apelativo que el foro recurrido se extrali-mitó en su función revisora al descartar las determinaciones del árbitro, que fueron sustentadas por la prueba.
De dicha sentencia acude ante nos la peticionaria —la Autoridad— y formuló los señalamientos de error siguien-tes:
A. Erró el Tribunal de Circuito de Apelaciones al determinar que no se le había brindado derecho a ser oído al empleado despedido.
B. Erró el Tribunal de Circuito de Apelaciones al reinstalar el remedio dictado por el árbitro. Petición de certiorari, págs. 8-9.
Aduce la peticionaria que incidió el Tribunal de Circuito de Apelaciones al determinar que se privó al empleado de su propiedad sin seguirse el debido proceso de ley al no *630notificarle los cargos imputados en su contra y al no brin-darle la oportunidad de ser oído en una vista informal pre-via al despido y, según tal fundamento, reinstalar el laudo en todos sus extremos. Sostiene que en el procedimiento seguido contra el empleado se cumplió con el requisito de una notificación de los cargos y el de una vista informal. En la alternativa, aduce que la Unión renunció al derecho que tiene el empleado a tales garantías toda vez que el convenio colectivo otorgado entre las partes no contiene disposición alguna sobre la concesión de una vista previa al despido.
H-i I — I
Las normas pautadas por este Foro en torno a la revi-sión judicial de los laudos de arbitraje se ha caracterizado por una marcada deferencia hacia éstos. Un laudo funda-mentado en la sumisión voluntaria de las partes está su-jeto a revisión judicial sólo si éstas, como ocurre en el caso de autos, convienen que la controversia sometida al árbitro sea resuelta conforme a derecho. No obstante, aún en estos casos, los tribunales no deben inclinarse a decretar la nu-lidad del laudo a menos que efectivamente éste no haya resuelto la controversia con arreglo a derecho. Véanse: U.C.P.R. v. Triangle Engineering Corp., 136 D.P.R. 133 (1994); Febus y otros v. MARPE Const. Corp., 135 D.P.R. 206 (1994); J.R.T. v. Corp. Crédito Agrícola, 124 D.P.R. 846 (1989); Rivera v. Samaritano & Co., Inc., 108 D.P.R. 604 (1979).
Hemos resuelto que los laudos de arbitraje son revisa-bles ante los tribunales de manera análoga al procedi-miento dispuesto para la revisión de agencias administra-tivas, las cuales gozan de gran deferencia por parte de los tribunales. Corp. Créd. Des. Com. Agrícola v. U.G.T., 138 D.P.R. 490 (1995); U.I.L. de Ponce v. Dest. Serrallés, Inc., 116 D.P.R. 348 (1985). De acuerdo con este esquema, la *631función del tribunal no es emitir un juicio de novo sobre los méritos de la controversia, sino la de pasar juicio sobre la corrección de lo decidido por el árbitro, confiriendo al laudo una presunción de corrección similar a la que se le atri-buye a cualquier sentencia o resolución administrativa.
Partiendo de estos principios es que hemos de analizar la presente controversia. Las cuestiones referentes a si la carta cursada el 3 de julio de 1990 y la reunión celebrada entre el investigador y el empleado cumplieron con los re-quisitos constitucionales de la notificación de los cargos y de vista previa al despido, respectivamente, son asuntos revisables por este Foro.
I — I I — I hH
Consideramos inmeritorio el planteamiento de la peti-cionaria de que la Unión renunció al derecho del empleado a las garantías mínimas del debido proceso de ley por ra-zón de que el convenio no contiene disposición alguna sobre la concesión de una vista previa al despido. A pesar de que, como veremos más adelante, a los empleados unionados de la Autoridad no les aplican las disposiciones de la Ley de Personal del Servicio Público de Puerto Rico(9) ni las del Reglamento de Administración de Personal de la Autori-dad, estas garantías provienen de la Constitución de Esta-dos Unidos y de la del Estado Libre Asociado de Puerto Rico. Tratándose de un derecho de génesis constitucional, se requiere que su renuncia sea expresa y no meramente inferible de la omisión de las partes. Lizarríbar v. Martínez Gelpí, 121 D.P.R. 770 (1988); Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978). Además, hemos dicho que el derecho a la vista previa al despido existe “aun cuando el estatuto o contrato que le da derecho a permanencia en su puesto no provea para la celebración de una vista previa y sí para *632una vista formal con posterioridad al despido”. Torres Solano v. P.R.T.C., supra, pág. 523.
IV
Es principio fundamental que el debido proceso de ley no es un molde riguroso que se da en el abstracto, pues su naturaleza es eminentemente circunstancial y pragmática, no dogmática. Cada caso exige una evaluación concienzuda de las circunstancias implicadas. Quiles Rodríguez v. Supte. Policía, 139 D.P.R. 272 (1995); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993); Universidad del Turabo v. L.A.I., 126 D.P.R. 497 (1990); Román v. Trib. Exam, de Médicos, 116 D.P.R. 71 (1985); Alicea Álvarez v. Valle Bello, Inc., 111 D.P.R. 847 (1982); Pueblo v. An-dréu González, 105 D.P.R. 315 (1976); Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423 (1974). El Tribunal Supremo de Estados Unidos, en Connecticut v. Doehr, 501 U.S. 1, 10 (1991), reafirmó esta concepción al señalar que:
These cases “underscore the truism that ‘due process’, unlike some legal rules, is not a technical conception with a fixed content unrelated to time, place and circumstances.” Citando a Mathews v. Eldridge, 424 U.S. 319, 334 (1976); Cafeteria Worvers v. McElroy, 367 U.S. 886, 895 (1961).
Como consecuencia de esta naturaleza se han estable-cido los factores que se deben analizar para determinar si un procedimiento cumple con los requisitos constituciona-les del debido proceso, a saber: (a) el interés privado que pueda resultar afectado por la actuación oficial; (b) el riesgo de una privación errónea debido al procedimiento utilizado, y (c) el interés del Estado, incluyendo su función implicada y las cargas administrativas y fiscales que con-llevaría requerir garantías adicionales o sustitutas. Román Vargas v. Tribunal Examinador, supra; Mathews v. Eldridge, supra.
*633En Cleveland Board of Education v. Loudermill, 470 U.S. 532 (1985), el Tribunal Supremo de Estados Unidos reiteró la norma que reconoce el derecho a una vista informal previa al despido para aquellos empleados públicos que poseen un interés propietario en sus puestos. Dicha norma ya había sido adelantada en Mathews v. Eldridge, supra, y por este Tribunal en Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982). Posteriormente, confirmamos dicha norma en Torres Solano v. P.R.T.C., supra. Allí diji-mos que debe notificarse a la parte contra quien se va a tomar tal medida disciplinaria del curso de acción especí-fico que ha de seguirse en su contra y que debe concedér-sele una oportunidad de responder a los cargos. La vista no debe ser compleja, complicada, extensa o formal. Basta con que se le permita al empleado explicar personalmente o por escrito las razones por las cuales, según él, no debe ser disciplinado.
El propósito de la vista consiste en evitar que la agencia administrativa tome una decisión errónea, privando así a una persona de su sustento diario. Torres Solano v. P.R.T.C., supra; Vélez Ramírez v. Romero Barceló, supra; Cleveland Board of Education v. Loudermill, supra. Debe servir como un escrutinio mínimo inicial para determinar si existe alguna justificación razonable para creer que los cargos contra el empleado son ciertos y que el curso de acción específico que ha de seguirse está justificado. Torres Solano v. P.R.T.C., supra; Helton v. Clements, 832 F.2d 332 (5to Cir. 1987). Al amparo de las doctrinas establecidas en Cleveland Board of Education v. Loudermill, supra, y Vélez Ramírez v. Romero Barceló, supra, y considerando la natu-raleza de los intereses particulares afectados, el riesgo de una decisión errónea y el interés gubernamental protegido, decidimos en Torres Solano v. P.R.T.C., supra, que —de or-dinario— la celebración de una vista informal antes de la destitución promovía los mejores intereses de la adminis-tración pública.
*634En adición a los derechos provistos por la Constitución de Estados Unidos y de Puerto Rico, el empleado público tiene el derecho a que se le notifiquen, por escrito, los car-gos en su contra. 3 L.P.R.A. see. 1336(4). Torres Solano v. P.R.T.C., supra. Sin embargo, este requisito es de natura-leza estatutaria y no constitucional. Como dijéramos en Torres Solano v. P.R.T.C., supra, pág. 527 esc. 10, “Si bien Cleveland Board of Education v. Loudermill, supra, dejó abierta la posibilidad de que la autoridad nominadora le notificara los cargos al empleado público verbalmente, nuestra Ley de Personal le concede mayores garantías que ese mínimo constitucional al exigirle a ésta que tal notifi-cación sea por escrito”. Ahora bien, la misma ley exime de su aplicación en cuanto a los empleados de agencias o ins-trumentalidades del Gobierno que tengan derecho a nego-ciar colectivamente mediante leyes especiales.(10) Siendo esta la situación de la Autoridad, es forzoso concluir que el requisito estatutario no aplica al caso de autos. Aunque se requiere la previa notificación de los cargos, la misma no tiene que ser necesariamente por escrito, cuando previa-mente la Autoridad había advertido por escrito al em-pleado que de incurrir nuevamente en faltas similares se vería precisada a despedirlo. Surgida la repetida conducta amenazante del empleado hacia sus superiores, el técnico de personal de la Autoridad se reunió con éste y con un delegado de la Unión para escucharle y luego rindió sus recomendaciones a la Autoridad, que procedió a despedirlo.
El propósito de la notificación es poner al empleado pú-blico al tanto de los cargos en su contra y de la consecuen-cia que podrían acarrear éstos. Así, el empleado estará en posición de expresar su versión de los hechos y las razones por las cuales no debe ser disciplinado.
Al analizar el problema ante nos a base del derecho an-teriormente enunciado, y considerando la totalidad de las circunstancias específicas de este caso, concluimos que la *635Autoridad cumplió con su deber de notificar los cargos al empleado según lo requerido por el debido proceso de ley. La Carta de 3 de julio de 1990 le notificó de la sanción impuesta por la falta anterior, le advirtió que ese tipo de conducta estaba prohibida y que, de ser repetida, daría lu-gar a su despido. Al citársele verbalmente a la posterior reunión acompañado de un representante de la Unión, el señor Vélez Ramírez era consciente de los motivos por los cuales estaba siendo citado. Conocía de su conducta y ha-bía sido apercibido de sus consecuencias por escrito. Tan es así, que fue acompañado de un representante de la Unión.
Del mismo modo, la referida entrevista constituyó la vista informal previa al despido, que es requerida por la Constitución. Al empleado se le ofreció un cuadro claro so-bre el contexto de la misma y de sus consecuencias. Se le dio la oportunidad de expresar su posición y de exponer su versión de los hechos, todo esto en presencia de un repre-sentante de la Unión. Si bien es cierto que se utilizaron algunas expresiones allí vertidas por él como uno de los cargos para su destitución(11) lo cual corroboraba su con-ducta desafiante, ello no es motivo para determinar que la reunión celebrada no fue la vista previa requerida. Debe-mos enfatizar que la justa causa para el despido lo fue el ambiente de hostilidad creado por el señor Vélez Ramírez con sus constantes amenazas y retos a sus supervisores. Siendo esto así, sus expresiones en la reunión no hicieron más que reforzar el caso del patrono y confirmar los cargos en su contra.
En Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993), nos enfrentamos a una situación similar a la del caso de autos. Allí decidimos(12) que la reunión investiga-*636tiva que había sido celebrada no cumplió con el requisito de vista previa. Los fundamentos esbozados fueron que del acta de lo ocurrido el día de la entrevista se desprendía que la toma de la declaración jurada era únicamente de natu-raleza investigativa; que el procedimiento se limitó a infor-mar al empleado que se le iba a tomar una declaración jurada sobre los incidentes, y que la investigación se lle-vaba a cabo para determinar si se formularían cargos. Las circunstancias específicas del caso de autos varía en tanto y en cuanto el señor Vélez Ramírez tuvo advertencia pre-via por escrito que de reincidir en la conducta que dio mo-tivo a una suspensión temporera, habría de ser destituido, por lo que sabía, cuando fue a la reunión con el investiga-dor que lo escuchó, del riesgo de despido a que estaba ex-puesto y de la conducta por la cual estaba siendo investigado.
Por los fundamentos anteriormente expuestos, disentimos. Revocaríamos la sentencia dictada por el Tribunal de Circuito de Apelaciones y resolveríamos que el despido del señor Vélez Ramírez estuvo justificado y que en él se siguió el debido proceso de ley, por lo que procede anular el laudo de arbitraje en tanto y en cuanto ordenó a la Autoridad pagarle a éste los salarios dejados de percibir entre la fecha del despido, el 12 de septiembre de 1990, hasta el 10 de febrero de 1995, fecha en que se emitió el laudo.

 Dicha suspensión fue confirmada mediante laudo emitido el 22 de diciembre de 1992 en el caso Núm. A-2918. Apéndice, Exhibit VII, pág. 180.


 Carta de 3 de julio de 1990. Apéndice, Exhibit V, pág. 108:
“Estimado señor Vélez Ramírez:
“Luego de realizada una investigación por nuestra Oficina de Recursos Huma-nos y Relaciones Laborales, hemos encontrado lo siguiente:
“a- El 26 de abril de 1990, el Supervisor, Sr. José Vargas Castro, le llamó la atención por usted estar desayunando luego de comenzada su jornada regular de trabajo. En reacción al señalamiento del supervisor usted se alteró, le faltó el respeto y le habló de forma amenazante.
*626“b- El 4 de mayo de 1990, una vez se- presentaran al Centro de Gobierno de San Germán, el Ing. Michael Figueroa y Efrén Molina con el propósito de recoger su versión sobre lo ocurrido el 26 de abril de 1990, usted se alteró violentamente e hizo comentarios ofensivos hacia los supervisores. Luego, amenazó con irse a los puños con el Sr. Vargas si este decía lo contrario de lo ocurrido el día 26 de abril.
“e- El 10 de mayo de 1990 usted ofendió al Supervisor, señor José Vargas Castro.
'“Los incidentes antes mencionados demuestran un patrón de conducta que tiende a desafiar, amenazar, degradar e intimidar a la supervisión.
“Este comportamiento no lo podemos permitir ya que además de que deteriora las relaciones humanas en el lugar de trabajo, socava la autoridad del supervisor.
“Tomando en cuenta la seriedad de las faltas cometidas, hemos determinado suspenderlo de empleo y sueldo por un período de cinco (5) días laborables, comen-zando el 7 de julio y terminando el 13 de julio de 1990.
“Se le advierte que de incurrir en el futuro en una de estas faltas, u otra similar, nos veremos obligados a despedirlo. Le exhortamos, por lo tanto, a que modifique su conducta para que no tengamos que llegar a ese extremo.
“Atentamente,
(firmado)
“Luis Rafael Arias
“Director Ejecutivo.”


 Laudo de Arbitraje, Caso Núm. A-3834-93, pág. 14.


 íd.


 íd., pág. 15.


 Según consignó el árbitro en su laudo, para la fecha de los hechos el convenio colectivo había vencido. Posteriormente, las partes acordaron extender retroactiva-mente la vigencia del convenio a querellas surgidas durante dicho período. El con-venio requería que el laudo fuese emitido conforme a derecho.


 Quien ocupaba una plaza permanente y tenía interés propietario en la posición.


 En Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990), acogimos la norma enun-ciada por el Tribunal Supremo de Estados Unidos en Cleveland Board of Education v. Loudermill, 470 U.S. 532 (1985), a los efectos de que todo empleado público que posee un interés propietario en su puesto tiene derecho, en virtud del Art. V y la Enmienda XIV de la Constitución de Estados Unidos, a una vista informal previa al despido. Aunque, como bien señala la opinión mayoritaria, dicho caso fue resuelto con posterioridad a la ocurrencia de los hechos del presente, también fue resuelto con anterioridad a que emitiéramos el presente dictamen y lo resuelto allí es una inter-pretación de disposiciones constitucionales que sí estaban vigentes al ocurrir los hechos, por lo que lo allí resuelto es pertinente y de aplicación al caso de autos. Véanse: Pueblo v. Delgado Rodríguez, 108 D.P.R. 196 (1978); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965).


 Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.).


 3 L.P.R.A. see. 1338(4).


 AI expresar en la vista que “cosas como éstas son las que hacen que salgan en los periódicos noticias como: Empleado Mata Supervisor”. Laudo arbitraje, pág. 15.


 Con opinión disidente del Juez Asociado Señor Negrón García, a la cual se unió el Juez Asociado Señor Rebollo López, y opinión disidente del Juez Asociado Señor Fuster Berlingeri.